THORNTON, J.,
dissenting.
The majority opinion concludes that the $50 a month permanent support awarded to the wife by the trial judge is sufficient. In my view this amount is inadequate under the evidence.
The parties in this case were married 29 years. *336Five children were born to their union. During almost the entire marriage the wife devoted her energies solely to the task of homemaking and rearing the children. The wife still has the responsibility for the youngest, a 10-year-old boy, who was placed in her custody by the trial court.
As one would expect where a couple has raised and educated a houseful of children on the husband’s modest salary, the assets which the family had accumulated during the marriage are not great. Nevertheless, that they are able to save as much as they did is a testimonial to the frugality of both.-
For the past four years the wife has worked as a kitchen employe in a Klamath Falls public school. She has no specialized training or job skills except for those required to perform her present job. Her net monthly income is only $234 during the school year (nine months). This is supplemented by the $150 a month which the husband contributes to the support of the minor child. The wife’s actual monthly expenses total $311.68. In addition she estimated additional expenses for doctor, dentist, clothing and household necessities of $48, for a total monthly expense of $359.68. Even with the addition of the child support, the wife is going to be extremely hard pressed to make ends meet.
The evidence shows that the husband is Director of Placement at the Oregon Institute of Technology, and was 54 years of age at the time of the decree. His monthly salary after deductions is approximately $929.15. He estimates his monthly expenses, including payments on a motorhome and a Jeep, are $635.19.
Examining the husband’s expenses as of the date of trial, it appears that two items are of relatively limited duration: the monthly payments on the *337husband’s motorhome and on his Jeep. The monthly payment on the motorhome is $166.67, with a balance of $2,666.72. On the 1973 Jeep, the monthly payments are $102.25, with a balance of $2,568. Assuming regular payments, it would appear that within approximately two years, when the husband has paid for the motorhome and the Jeep, he would have an additional $268 of disposable income. More important, in six years, when the husband reaches age 60, he will start drawing his naval retirement pay. At that point his spendable income will increase by approximately $250 a month, according to his own testimony.
The record indicates that the husband’s salary enables him to pay more support to the wife than was awarded. In addition, his future income potential, including state and military retirement benefits, as compared to that of his ex-wife is much greater.
As we said in Kitson and Kitson, 17 Or App 648, 656, 523 P2d 575, Sup Ct review denied (1974):
“* * * [I]f the wife is * * * only employable at a low income compared to her standard of living during the marriage then, generally speaking, permanent support is appropriate.”
Taking into consideration the various factors listed in OES 107.105(1) (c),① and Kitson and Kitson, *338supra, including especially the following: the wife is lacking in adequate job skills and education; she is employed at a relatively low wage; her income is greatly disproportionate to that of the husband; and her present standard of living is quite low and in all likelihood will continue so, and is not proportionate to the standard of living she enjoyed during the marriage as a faculty wife; I would modify the decree to require the husband to provide support to the wife of at least $100 a month until she (1) remarries, or (2) reaches age 62, or (3) dies. Kitson and Kitson, supra; Dodge and Dodge, 19 Or App 363, 527 P2d 750 (1974). The fact that the trial court gave the wife the greater share of the assets of the parties (she received $15,000) would not, in view of the disparity in the future earning capacity of the parties, justify fixing the support at such a low figure.

ORS 107.105(1) (c) provides:
“(1) Whenever the court grants a decree of annulment or dissolution of marriage or of separation, it has power further to decree as follows:
‡ ‡ ‡
“(c) * * * In making * * * [a] support order the court shall consider the following matters:
“(A) The duration of the marriage;
“(B) The ages of the parties;
“(C) Their health and conditions;
“(D) Their work experience and earning capacities;
“(E) Their financial conditions, resources and property-rights;
*338“(F) The provisions of the decree relating to custody of the minor children of the parties;
“(G) The ages, health and dependency conditions of the children of the parties, or either of them; and
“(H) Such other matters as the court shall deem relevant.”